Citation Nr: 0907298	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  04-33 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an effective date earlier than June 18, 
2007 for a 100 percent evaluation for Meniere's syndrome.

2.  Entitlement to an effective date earlier than June 18, 
2007 for special monthly compensation based on being 
housebound.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to July 
1970, from August 1973 to November 1976, and from November 
1982 to November 1988.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).

The Board denied the total disability rating for compensation 
purposes based on individual unemployability (TDIU) claim on 
appeal by a May 2007 decision.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Based on a May 2008 Joint Motion for Remand 
(Joint Motion), the Court remanded this appeal in June 2008 
for development in compliance with the Joint Motion.  In 
October 2008, the Board vacated the portion of the May 2007 
Board decision which denied entitlement to TDIU and remanded 
all of the claims that were then on appeal for additional 
development.


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
veteran's Meniere's syndrome increased in severity between 
May 31, 2007, the date of the last final denial of the claim, 
and June 18, 2007, the date of receipt of the claim for an 
increased evaluation.

2.  The minimum requirements for special monthly compensation 
at the housebound rate were not met prior to June 18, 2007.

3.  The evidence of record does not demonstrate that 
veteran's service-connected disabilities preclude him from 
securing or following substantially gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to June 18, 2007 
for a 100 percent evaluation for service-connected Meniere's 
syndrome have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2008).

2.  The criteria for an effective date prior to June 18, 2007 
for entitlement to special monthly compensation based on 
housebound status have not been met.  38 U.S.C.A. 
§ 1114(l)(s) (West 2002); 38 C.F.R. §§ 3.350, 3.400 (2008).

3.  The criteria for TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.655, 
4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the TDIU claim, a letter dated in October 
2006 satisfied the duty to notify provisions.  An additional 
letter was also provided to the veteran in November 2006, 
after which the claim was readjudicated.  A letter provided 
to the veteran in June 2008 satisfied the duty to notify 
provisions with respect to the earlier effective date claims.  
These claims were subsequently readjudicated.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran's service treatment records, VA medical 
treatment records, Social Security Administration (SSA) 
medical records, and indicated private medical records have 
been obtained.  Although no service records were obtained for 
the period for the veteran's second period of service, the RO 
obtained negative responses regarding those records from the 
veteran, the National Personnel Records Center, and the VA 


Records Management Center.  See 38 C.F.R. § 3.159(c)(2).  In 
addition, the absence of any service records is irrelevant to 
the adjudication of the issues on appeal, as they deal with 
the assignment of disability ratings and effective dates 
based on post-service evidence.

VA examinations were provided to the veteran in connection 
with his TDIU claim in December 2006 and January 2007, but 
the veteran failed to report for the examinations without 
good cause.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.

Meniere's Syndrome

Generally, the effective date of an evaluation and award of 
compensation for an increased rating claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o) (1).  
A claim is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2008).  An informal claim is 
"[a]ny communication or action indicating intent to apply for 
one or more benefits."  38 C.F.R. § 3.155(a) (2008).  VA must 
look to all communications from a claimant that may be 
interpreted as applications or claims- formal and informal - 
for benefits and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992).

An exception to the general rule applies where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of the claim for increased compensation.  38 
C.F.R. § 3.400(o) (2).  Under those circumstances, the 
effective date of the award is the earliest date at which it 
was ascertainable that an increase occurred.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(0)(2); Harper v. Brown, 10 
Vet. App. 125, 126 (1997).  The question of when an increase 
in disability is factually ascertainable is based on the 
evidence in the veteran's claims folder.  Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992).

On June 18, 2007, the veteran filed a notice of disagreement 
with a June 2007 rating decision which increased the initial 
evaluation of the veteran's service-connected Meniere's 
syndrome from 30 percent to 60 percent.  However, this June 
2007 rating decision was simply implementing a May 2007 Board 
decision, which found that a 60 percent initial evaluation, 
but no more, was warranted.  Accordingly, that rating 
decision was final and was not subject to appeal through a 
notice of disagreement.  38 C.F.R. § 20.1100 (2008).  As 
such, the June 18, 2007 notice of disagreement was properly 
treated as a new claim for an increased evaluation for 
Meniere's syndrome.  There is no evidence of record that the 
veteran filed a formal or informal claim for benefits between 
the last final denial of the issue in May 2007 and the June 
18, 2007 claim.  Accordingly, an effective date prior to June 
18, 2007 is permissible only under the exception in 38 C.F.R. 
§ 3.400(o)(2).

Generally, to obtain an earlier effective date under the 
exception, the evidence must demonstrate a factually 
ascertainable increase in the veteran's service-connected 
disability beginning within 1 year prior to the date of the 
claim.  However, the May 31, 2007 Board decision considered 
whether staged ratings were warranted for the veteran's 
service-connected Meniere's syndrome and found that a 100 
percent evaluation was not warranted.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Accordingly, the issue of 
entitlement to a 100 percent rating for Meniere's syndrome 
prior to May 31, 2007 is res judicata.  That is to say, the 
question has been settled.  See Flash v. Brown, 8 Vet. App. 
332, 340 (1995); see also Routen v. West, 142 F.3d 1434, 
1437-38 (Fed. Cir. 1998) (applying finality and res judicata 
to VA decisions).  In arguing that the award of a 100 percent 
rating for Meniere's 


syndrome should be made earlier than May 31, 2007, the 
veteran is essentially attempting to re-litigate the same 
issue that has already been considered and denied by the 
Board. 

Thus, an evaluation in excess of 60 percent cannot be awarded 
prior to May 31, 2007, as that is the date of the last final 
denial of the claim for an increased rating for the veteran's 
service-connected Meniere's syndrome.  Accordingly, in order 
to warrant an effective date earlier than June 18, 2007 for a 
100 percent evaluation for Meniere's syndrome, the evidence 
of record must demonstrate a factually ascertainable increase 
in the veteran's service-connected Meniere's syndrome between 
May 31, 2007 and June 18, 2007.  In this regard, the Board 
notes that there is no relevant medical evidence of record 
dated during this time period.  As such, the medical evidence 
of record does not show that the veteran's Meniere's syndrome 
increased in severity between May 31, 2007, the date of the 
last final denial of the claim, and June 18, 2007, the date 
of receipt of the claim for an increased evaluation.  
Accordingly, an effective date earlier than June 18, 2007 for 
a 100 percent evaluation for service-connected Meniere's 
syndrome cannot be granted under the provisions of 38 
U.S.C.A. § 5110.  See also 38 C.F.R. § 3.400.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Special Monthly Compensation

Special monthly compensation at the housebound rate is 
payable to a veteran who has a single service-connected 
disability rated as 100 percent disabling and either (a) has 
an additional service-connected disability, or disabilities, 
independently rated as 60 percent disabling, which (i) is/are 
separate and distinct from the service-connected disability 
rated as 100 percent disabling and (ii) involve(s) different 
anatomical or bodily symptoms; or (b) is permanently 
housebound by 


reason of a service-connected disability or disabilities.  
The latter requirement is met when the veteran is 
substantially confined to his dwelling and the immediate 
premises as a direct result of service-connected 
disabilities, or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities will continue throughout the 
veteran's lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. 
§ 3.350(i).

The evidence of record does not show that special monthly 
compensation based on being housebound is warranted prior to 
June 18, 2007.  The threshold requirement for establishing 
entitlement to special monthly compensation based on 
housebound status is that there must be a single service-
connected disability rated or ratable at 100 percent 
disabling.  The only disability which is rated as 100 percent 
disabling is Meniere's syndrome, which was rated as 100 
percent disabling effective June 18, 2007.  As noted above, 
an earlier effective date for this 100 percent evaluation is 
not warranted.  Accordingly, the minimum requirements for 
special monthly compensation at the housebound rate were not 
met prior to June 18, 2007.  As such, an effective date 
earlier than June 18, 2007 for special monthly compensation 
based on being housebound is not warranted.

As there is no legal basis upon which to award an effective 
date earlier than June 18, 2007 for special monthly 
compensation based on being housebound, the veteran's appeal 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  The provisions of the Veterans Claims Assistance Act 
have no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 
(2002).

TDIU

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  A total disability 
rating for compensation purposes may be assigned on the basis 
of individual unemployability: 


that is, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if 
there is only one service-connected disability, it must be 
rated at 60 percent or more; if there are two or more 
service-connected disabilities, at least one disability must 
be rated at 40 percent or more, and sufficient additional 
disability must bring the combined rating to 70 percent or 
more.  Id.  Individual unemployability must be determined 
without regard to any nonservice-connected disabilities or 
the veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

If a veteran does not meet the applicable percentage 
standards set forth in 38 C.F.R. § 4.16(a), an extraschedular 
rating is considered where the veteran is unable to secure or 
follow a substantially gainful occupation by reason of 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).

The issue of entitlement to TDIU is moot as of June 18, 2007, 
the date a 100 percent evaluation for service-connected 
Meniere's syndrome was assigned.  See Green v. West, 11 Vet. 
App. 472, 476 (1998) (noting that a veteran is not entitled 
to TDIU where he is already assigned a 100 percent schedular 
evaluation for a service-connected disability); VAOPGCPREC 6-
99, 64 Fed. Reg. 52375 (1999) (holding that a TDIU claim may 
not be considered when a 100 percent schedular evaluation is 
already in effect for another service-connected disability).  
Prior to June 18, 2007, service connection was in effect for 
post-traumatic stress disorder, rated as 50 percent 
disabling; Meniere's syndrome, rated as 60 percent disabling; 
a diabetes mellitus, type II, rated as 20 percent disabling; 
right shoulder disability, rated as 20 percent disabling; 
tinnitus, rated as 10 percent disabling; left knee laxity, 
rated as 10 percent disabling; a right knee degenerative 
joint disease, rated as 10 percent disabling; a left knee 
degenerative joint disease, rated as 10 percent disabling; a 
chest scar, rated as 10 percent disabling; and left tympanic 
membrane perforation and hearing loss, both rated as 
noncompensably disabling.  The veteran's combined disability 
rating was 90 percent.  See 38 C.F.R. § 4.26 (2008).  



In a July 2006 VA joints examination report, the veteran 
reported that he

currently is a CEO overseeing a division 
of [a state government department].  He 
reports that he will be retiring in 
October of 2006.  He cites health 
reasons, including his knees and back as 
reasons for his resignation.  He denies 
any time lost specifically from work as a 
result of his knees.  He states that the 
traveling and activities he does as part 
of his job does aggravate and flareup the 
knees.

A September 2006 private psychological evaluation stated that 
the veteran was

[d]oing very tenuous types of vocation 
activities not really wanting to explain 
to me or to evaluate for himself the 
manner in which he is working.  He is 
intoxicated virtually any time that it 
will not cause him to come to work in 
such a state. . . .

I think that my most negative impression 
of [the veteran] is the severe downward 
turn that he has suffered for the past 
three to four years. . . .  In short I 
feel that his difficulties have been 
exacerbated in that it is only a question 
of a short amount of time before he 
separates from his employment and I would 
believe under these circumstances that 
further gainful employment would be 
almost impossible for him.

In a November 2006 request for employment information, the 
veteran's previous employer stated that he had been employed 
from May 1, 2000 to October 13, 2006.  During that time he 
worked 8 hours per day, 40 hours per week.  The veteran 
ceased work due to retirement.  The employer stated that the 
veteran was

[e]ligible for regular retirement - no 
need to apply for disability 
retirement. . . .

[The veteran] was able to use paid sick 
leave as needed and did not seek 
concessions or accommodations.  He was 
not off work for extended periods that 
would have required supporting 
documentation, so we do not have a record 
of exactly how much of the sick leave was 
attributable to disability-related causes 
(as opposed to routine 
medical/dental/vision appointments or 
minor illnesses).  His total sick leave 
usage for the 12-month period was 
approximately 30 days.

In a January 2007 Social Security Administration (SSA) 
residual physical functional capacity assessment, the 
examiner stated that drug/alcohol addiction

[a]ppears material in this case.  Without 
[drug/alcohol addiction the veteran] 
would have only moderate limitations in 
residual functioning secondary to his 
anxiety and depressive disorders.  When 
under the influence, [the veteran] has 
marked limitation in social functioning 
and maintaining attention/concentration.  
Without [drug/alcohol addiction, the 
veteran] appears capable of simple, 
unskilled employment at [a substantial 
gainful activity] level.

A March 2007 SSA disability determination report stated that 
the veteran became disabled on October 13, 2006.  The 
veteran's primary disabilities were degenerative disc disease 
of the low back and bilateral lower extremity neuropathy.  
The secondary disability was affective (mood) disorders.

The evidence of record also shows that the veteran was 
employed full-time until October 13, 2006.  The veteran's 
employer noted that the veteran was not absent from work for 
any unusual period due to a disability and that he left the 
job due to a normal retirement, not a disability retirement.  
Accordingly, the veteran was capable of maintaining full-time 
employment prior to that time.  

While the September 2006 private psychological evaluation 
stated that employment would be "impossible" for the 
veteran after he left his job, no consideration was given to 
the veteran's background, including his employment and 
educational history.  The private physician also stated that 
this inability to maintain employment was due an exacerbation 
of the veteran's symptoms over the previous 3 to 4 years.  
This is inconsistent with the veteran's history of long-term 
full-time employment in a managerial position without any 
reports of any disability of any kind interfering with his 
work.  The private physician's statements do not explain how 
the veteran was capable of maintaining full-time employment 
for the previous 3 to 4 years, despite experiencing an 
aggravation of his symptoms throughout that entire period of 
time, yet he was unable to maintain employment once he 
retired.

In contrast, the January 2007 SSA residual physical 
functional capacity assessment stated that the veteran was 
only prevented from working due to drug/alcohol addiction.  
Service connection is not in effect for drug or alcohol 
addiction.  Similarly, while the March 2007 SSA disability 
determination report stated that the veteran was disabled, 
the causes of this disability were his degenerative disc 
disease of the low back, bilateral lower extremity 
neuropathy, and affective (mood) disorders.  Service 
connection is not in effect for any of these disabilities.

Regardless of the above, the veteran failed to report for a 
scheduled VA examination that was necessary to resolve the 
TDIU claim.  The veteran did not notify VA that he would not 
be attending this examination, nor did he show good cause for 
failing to attend.  When a claimant fails without good cause 
to report for a VA examination requested by VA in conjunction 
with a claim for an increase, the claim "shall be denied."  
See 38 C.F.R. § 3.655 (emphasis added).  Accordingly, as the 
veteran failed to report for a scheduled VA examination 
without good cause, entitlement to TDIU is not warranted.



ORDER

An effective date earlier than June 18, 2007 for a 100 
percent evaluation for Meniere's syndrome is denied.

An effective date earlier than June 18, 2007 for special 
monthly compensation based on being housebound is denied.

A TDIU is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


